Glennon, J.
Defendant, Brockway Motor Truck Corporation, is a manufacturer of trucks. It sold one of its trucks to Jacob *19Cohen, the employer of plaintiff Shirley Cohen. "While Shirley Cohen was on the truck, one of the door handles “ gave way and broke, causing one of the doors * * * to suddenly open.” As a result “ plaintiff Shirley Cohen was thrown through the said door opening and fell under the said truck.”
Defendant attacks the sufficiency of the complaint. Plaintiffs, in the main, contend that this case is governed by the principle laid down by the Court of Appeals in MacPherson v. Buick Motor Co. (217 N. Y. 382). In that case a rear wheel, which was not of sufficient strength to properly run and sustain the machine, collapsed, causing injury. In Quackenbush v. Ford Motor Co. (167 App. Div. 433) a manufacturer was held hable for simple negligence in selling a car which was not equipped with proper brakes, with the result that it could not be controlled and ran over an embankment. In each of those cases the defective part in the automobile rendered it, while in motion, a “ thing of danger,” and an accident, which was almost inevitable, resulted.
Certain defective parts make an automobile either inherently or imminently dangerous; others do not. In MacPherson v. Buick Motor Co. (supra) Judge Cardozo stated: “ There must be knowledge of a danger, not merely possible, but probable. It is possible to use almost anything in a way that will make it dangerous if defective. That is not enough to charge the manufacturer with a duty independent of his contract. Whether a given thing is dangerous may be sometimes a question for the court and sometimes a question for the jury.”
The doctrine outlined in MacPherson v. Buick Motor Co. should not be extended. It was not intended to make a manufacturer of automobiles liable in negligence for every conceivable defect. We are inclined to the view that it must be in a part which would make an automobile “ a thing of danger.” It cannot be said that this defendant, the manufacturer, could have been charged with “ knowledge of a danger ” because of a defective “ door handle.” Such a defect may make danger possible, but not probable.
Accordingly, the order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion granted, with ten dollars costs.
Finch, P. J., Martin and Townley, JJ., concur; O’Malley, J., dissents and votes for affirmance.